Citation Nr: 1428753	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  12-05 837	)	DATE
	)
	)


THE ISSUE

Whether the April 1987 decision of the Board of Veterans Appeals denying entitlement to service connection for a psychiatric disorder should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to December 1982.  He also had verified active duty for training (ACDUTA) beginning from June 3, to November 21, 1984.   

The Moving Party, the Veteran's custodian, on his behalf, seeks revision or reversal of an April 1987 Board of Veterans' Appeals (Board) decision on the grounds of clear and unmistakable error.  This case comes before the Board by way of a motion received in July 2012.


FINDINGS OF FACT

1.  In a decision dated April 6, 1987, the Board denied the Veteran's claim of entitlement to service connection for a psychiatric disorder.

2.  The correct facts, as they were known at the time of the April 6, 1987, decision were before the Board; the statutory or regulatory provisions extant at the time, were correctly applied; there was a tenable basis for each of the Board's determinations; and the Moving Party has not alleged any specific error by the Board that would have manifestly changed the outcome of the appeal.


CONCLUSION OF LAW

The April 6, 1987, Board decision denying entitlement to service connection for a psychiatric disorder does not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants under Veterans Claims Assistance Act of 2000 (VCAA) do not apply to claims alleging CUE in a Board decision.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no discussion of the VCAA is necessary in the instant appeal.

The Moving Party seeks revision of an April 6, 1987 Board decision, wherein it denied service connection for a psychiatric disorder, on the basis of CUE. 

In an April 6, 1987 decision, the Board denied the Veteran's claim of entitlement to service connection for a psychiatric disorder.  That decision is final as of the date stamped on its face.  38 C.F.R. § 20.1100.  It was not appealed to the United States Court of Appeals for Veterans Claims.

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

CUE is a very specific and rare kind of error. 38 C.F.R. § 20.1403(a).  It is the kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a); see Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).

To establish CUE, the appellant must show: (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  See Bouton v. Peake, 23 Vet. App. 70, 71   (2008); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

A mere disagreement with how the facts were weighed or evaluated is not enough to substantiate a CUE motion.  Damrel, 6 Vet. App. at 245; see also Crippen v. Brown, 9 Vet. App. 412 (1996) (finding that the claimant simply requesting that the Board reweigh or reevaluate the evidence is not a valid claim of CUE).  The following situations do not constitute CUE: (1) a new medical diagnosis that corrects an earlier diagnosis considered in a Board decision; (2) VA failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated; and/or (4) the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the pertinent statute or regulation.  38 C.F.R. § 20.1403(d)-(e); see also 38 U.S.C.A. §§ 501(a), 7111 (West 2002).

In order to establish service connection for the claimed disability at the time of the Board's April 6, 1987, decision, the facts must have demonstrated that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C. 311; 38 C.F.R. § 3.303 (1986).  

Service connection might have also been granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, established that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Further, if a condition noted during service was not shown to be chronic, then generally, a showing of continuity of symptoms after service was required for service connection.  See 38 U.S.C. 311; 38 C.F.R. § 3.303(b).

Service connection might have also been granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C. 101(24), 106, 310, 311. 

Congenital or developmental defects were not disease within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c).

Where a veteran who served for 90 days or more during a period of war (or during peacetime service after December 31, 1946) developed a psychosis to a degree of 10 percent or more within one year from separation from service, such diseases might have been found to have been incurred in service even though there was no evidence of such disease during the period of service.  This presumption was rebuttable by affirmative evidence to the contrary.  See 38 U.S.C. 301, 312, 313, 337; 38 C.F.R. §§ 3.307, 3.309 (1986).  

In its April 6, 1987 decision, the Board denied service connection for a psychiatric disorder.  The Board determined that an acquired psychiatric disorder had not been manifested during active service or within one year from service separation; that the Veteran had a mixed personality disorder that was a developmental disorder; that the Veteran had an acute episode of organic delusional syndrome due to substance abuse that resolved during his period of ACDUTRA in June 1984; and, a bipolar disorder was not manifested until 1985 and was not of service origin.  (See April 1987 Board decision at page (pg.) 6)). 

At the time of the Board's April 1987 decision, the evidence included, in part, the Veteran's service treatment records from his period of active duty and ACDUTRA.  There was no evidence of any psychiatric complaints or manifestations of a psychiatric disorder during his period of active duty.  A December 1982 service discharge examination report reflects that the Veteran was found to have been psychiatrically "normal."  On an accompanying Report of Medical History, he related that he had had "nervous trouble."  Prior to entering ACDUTRA on June 3, 1984, VA examined the Veteran in May 1984.  After a mental status evaluation of the Veteran in May 1984, the VA examiner entered a diagnosis of a mixed personality disorder, explosive and antisocial.  

Also of record at the time of the Board's April 1987 decision were numerous statements from the Veteran's friends and family members.  They related that they remembered the Veteran as having a normal childhood with no apparent psychological abnormality prior to his entry upon active duty.  However, sometime during service or upon his discharge from active duty, they noticed that he was very nervous and had an obsession with death, killing, guns, knives, and other weapons.  They all believed that the Veteran's psychiatric change began during active duty.  

Service treatment records from the Veteran's period of ACDUTRA reflect that he was admitted to Letterman Army Medical Center on June 6, 1984 and was transferred to Brooke Army Medical Center (BAMC) on July 12, 1984.  Upon admission at BAMC, an examining physician noted that the Veteran was not mentally sound and that his injury was incurred in the line of duty.  The examining physician at BAMC related that the Veteran's "illness may have occurred while he was on active duty in 1978" with an exacerbation at that time.  The examining physician noted that the Veteran had been on ACDUTRA when a "difficulty" had been noted.  It was noted that this was the Veteran's initial hospitalization. 

During hospitalization at BAMC, it was elicited that the Veteran had begun to drink alcohol as a young teenager and that it became a regular habit by the time he was 20-years-old.  The Veteran reported that he had become acquainted with marijuana at an early age and that he had used it regularly at the age of 20, while stationed in Germany.  It was noted that he had recently joined the United States Army Reserve and had reported for training on June 4, 1984.  Upon reporting to ACDUTRA, it was noted that the Veteran had become agitated when his sergeant had refused his request to give a demonstration of martial arts to his peers.  Reportedly, an argument rapidly accelerated and at one point, the Veteran was apparently ready to physically attack his sergeant.  The military police were called and it took six (6) to seven (7) men to take the Veteran into custody.  The Veteran was initially seen by a psychiatrist at Travis Air Force Base Hospital where he was placed on medication.  

While at Travis Air Force Base, the Veteran reported became very anxious and referred to experiences in Korea in 1981 and difficulties with his father and girlfriend.  After extensive evaluation and treatment, the final diagnoses were organic delusional syndrome, acute, associated with mixed substance abuse; alcohol abuse and cannabis dependence.  It was reported that the Veteran had been abusing cannabis and alcohol for a number of years and that by the time he "initially reported for active duty," he was already suffering the symptomatology associated with organic delusional syndrome.  The Veteran was discharged from the hospital in September 1984.  In September 1984, a Medical Board recommended that the Veteran was medically unfit for service due to the above-cited diagnosis.  The Medical Board concluded that his organic delusional syndrome, acute, associated with mixed substance abuse; alcohol abuse and cannabis dependence had existed prior to his period of ACDUTRA and was not permanently aggravated by his service.  Treatment notes, dated in October and November 1984, reflect that the Veteran had some separation anxiety but was doing well and was looking forward to going home. 

Also of record at the time of the Board's April 1987 decision was a VA hospitalization report, dated from December 1985 to January 1986.  (See Dallas, Texas VA Medical Center (VAMC) hospitalization report, dated from December 1985 to January 1986).  The Veteran was admitted with symptoms consistent with a diagnosis of paranoid schizophrenia.  At that time, he gave a history of having had psychiatric problems in June 1984 while on Army Reserve duty.  The Veteran admitted that during that time, he had been hospitalized at two (2) Army hospitals.  The Veteran related that after he was discharged, he did fine for nine (9) months until he began to use drugs, such as "coke, crystal and marijuana."  It was noted that the Veteran had been admitted to a VA hospital in Waco, Texas, where he was treated for paranoid schizophrenia.  The Veteran's admission to the Dallas VA facility occurred one (1) week after he was discharged from the VA hospital in Waco, Texas.  

In mid January1985, while on a weekend pass from the VA hospital, the Veteran was hospitalized at a private hospital due to signs of lithium toxicity.  Upon readmission to the Dallas VA hospital, his mental status improved, although he remained delusional.  His diagnosis was bipolar disorder, manic.  The VA hospitalization report from the VAMC in Dallas, Texas reflects that the Veteran was an inpatient at that facility from January to February 1986.  At the time of admission, he was noted to have been lethargic, catatonic and hypothermic.  The Veteran's mental status improved over the ensuing course of hospitalization and an additional period of rehabilitation was suggested.  The Veteran refused the referral and requested that he be discharged.  The pertinent diagnosis was bipolar disorder, manic, with psychosis. 

In an October 2006 CUE motion, the attorney argued on behalf of the Veteran that the Board had committed CUE in its April 1987 decision by denying the claim for service connection for a psychiatric disorder on a direct incurrence basis and not awarding service connection based on the presumption of service incurrence for certain chronic diseases, such as a psychosis.  The attorney maintained that the Veteran's psychosis diagnosed during his period of ACDUTRA was the same psychiatric disease diagnosed after service discharge.  The Veteran's attorney argued that if the Board had applied the tenets of presumptive service connection for a psychosis to the Veteran's claim, it would have been granted and, thus, a "manifestly different outcome" would have occurred.  (See attorney's October 2006 CUE motion to the Board.)  The regulations at the time of the prior April 1987 Board decision held that the presumption of service incurrence for certain chronic diseases, such as a psychosis, did not apply to a period of ACDUTRA.  As a result, the Veteran was not considered to have been a "veteran" for his period of ACDUTRA.  See 38 U.S.C. 101.  Without Veteran status, the above-cited presumption for service connection for certain chronic diseases, such as a psychosis, which were provided to veterans at the time of the Board's April 1987 decision (and to date), did not apply.  Thus, the outcome would not have been manifestly different in April 1987 because the law at that time (as well as to date) would not have supported an award of presumptive service connection for a psychosis based on the Veteran's lack of veteran status on the basis of ACDUTRA service.  Thus, the Board's failure to apply the presumption of service incurrence for a psychosis in its April 1987 decision did not constitute clear and unmistakable error.  (Veteran status has been obtained for the period of active duty from June 1976 to December 1982.  The Board herein has referred to the service member as the "Veteran" based upon status conferred as a result of his active duty.  Further, while the Veteran's custodian is recognized as the moving party herein, the Veteran, rather than the custodian, appointed the attorney as his representative.)

In the July 2012 CUE motion, the attorney has argued that the Board committed CUE in its April 1987 decision when it concluded that the presumption of soundness did not apply to the Veteran because his psychiatric disability had pre-existed his period of ACDUTRA.  The Veteran's attorney argued that there was no clear and unmistakable evidence to support this conclusion.  The attorney maintains that the Veteran had entered his period of ACDUTRA mentally sound; thus, he was entitled to the presumption of soundness.  (See Attorney's July 2012 CUE motion to the Board at pg. 5).  In its April 1987 decision, the Board noted that the Veteran's organic delusional syndrome, initially diagnosed during his period of ACDUTRA, was a result of his admitted alcohol and cannabis abuse prior to entrance onto ACDUTRA in early June 1984.  The Board ultimately denied the Veteran's claim for service connection for an acquired psychiatric disorder because there was no evidence that it had been manifested during active service or within one year from service separation; that the Veteran had a mixed personality disorder that was a developmental disorder; that the Veteran had an acute episode of organic delusional syndrome due to substance abuse that resolved during his period of ACDUTRA which began in June 1984; and, a bipolar disorder was not manifested until 1985 and was not of service origin.  In denying the claim in April 1987, the Board did not enter a statement of fact or conclusion of law that the Veteran had a psychiatric disability prior to entering ACDUTRA service in June 1984 or that the presumption of soundness did not apply to this period of service. (See April 1987 Board decision at pg. 6).  Even if the Board had specifically determined that the presumption of soundness did not apply to the period of ACDUTRA, the outcome would not have been manifestly different because the law at that time (as well as to date) would have supported that conclusion.  Without "veteran" status, the presumption of soundness did not apply to the period of ACDTURA.  See 38 U.S.C. 101.  For this reason, the Board's failure to apply the presumption of soundness to the period of ACDUTRA in its April 1987 decision did not constitute clear and unmistakable error.  

In its July 2012 CUE motion, the attorney further maintained that the Board had committed CUE in denying the claim for service connection for an acquired psychiatric disorder in its April 1987 decision because it had failed to apply 38 U.S.C. 1111 and 38 C. F. R. 3.303(b).  (See July 2012 CUE Motion at pg. 2)).  The attorney has argued that the Veteran had manifested a chronic psychiatric condition during his period of ACDUTRA and, therefore, any subsequent manifestation of that chronic condition was entitled to service connection pursuant to 38 C.F.R. § 3.303(b).  The Veteran's service treatment records show that his organic delusional syndrome diagnosed during his period of ACDUTRA was a result of his alcohol and cannabis abuse that admittedly occurred prior to his entry into ACDUTA, and was found by a Medical Board to have been acute (italics added for emphasis) in nature.  Treatment notes, dated in October and November 1984, subsequent to the Veteran's in-service hospitalization for his organic delusional syndrome, reflect that he experienced some separation anxiety, but was otherwise doing well and was looking forward to going home.  These reports do not contain any evidence of a chronic psychiatric condition.  Post-service treatment records show that the Veteran was admitted to a VA hospital in December 1985 with symptoms consistent with a diagnosis of paranoid schizophrenia.  At that time, the Veteran indicated that he began to abuse illegal drugs nine (9) months after service discharge.  Overall, the evidence at the time of the Board's April 1987 decision shows that during his period of ACDUTRA, the Veteran suffered from an acute organic delusional syndrome as a result of his alcohol and cannabis abuse that resolved until he began to abuse illicit drugs nine (9) months after service discharge.  The evidence of record at the time of the Board's April 1987 decision did not clearly and unmistakably show that the Veteran suffered from a chronic psychiatric disability during his period of ACDUTRA and that the manifestations of that disability had continued after service discharge such that an award of service connection under the tenets of 38 C. F. R. § 3.303(b) was warranted.  

The Veteran's attorney has listed all of the medical evidence of record and has stated that the evidence clearly shows that the Veteran suffered from a chronic psychiatric disorder in-service that should have been service connected at the time of the prior Board decision.  However, the representative's argument essentially boils down to a disagreement in how facts were weighed and evaluated.  CUE is an error of fact or law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity and, unless it is the kind of error, that if true, would be CUE on its face, must provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Id. at 43-44.  

Neither a claim alleging improper weighing and evaluating of the evidence in a previous adjudication, nor general, non-specific claims (including sweeping allegations of failures to follow the regulations or to provide due process) meet the restrictive definition of CUE.  Id. at 44.  Importantly, "clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provision to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  In this case, the Veteran's attorney has stated that the Board, in its April 1987 decision, did not fairly adjudicate the claim because the evidence was overwhelmingly in favor of the Veteran.  However, as noted above, the Board discussed all of the evidence of record and applied the correct law.  Although the Veteran's attorney may disagree in how the facts were weighed or evaluated by the Board at the time of the prior decision, this does not constitute CUE. 

For the reasons stated above, the Board concludes that the April 1987 decision, wherein it denied service connection for a psychiatric disorder, was consistent with and supported by the evidence then of record, as well as the law that was in effect at that time and VA's interpretation of the law.  To the extent there was error, the record does not reflect that had it not been made, it would have manifestly changed the outcome when it was made, and it is not absolutely clear that a different result would have ensued.  Therefore, the benefit sought by the motion for revision or reversal based on CUE must be denied. 


ORDER

The April 6, 1987 Board decision that denied service connection for a psychiatric disorder was not clearly and unmistakable erroneous. 



___________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



